Citation Nr: 0627333	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-25 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of status post left navicular fracture with 
nonunion of a scaphoid fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active duty training from August 1999 to 
April 2000.  

This case was last remanded by the Board of Veterans' Appeals 
(Board) in March 2006.  The appeal is again REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify the veteran if further action is required.

At a May 2006 hearing, the veteran raised a claim for service 
connection for carpel tunnel syndrome of the right hand, as 
secondary to his service-connected left wrist disability.  He 
also raised claims for compensable ratings for his service-
connected residuals of bone grafts from the left and right 
iliac crests.  These claims are not inextricably intertwined 
with the issue now before the Board and are therefore 
referred for appropriate action.  


REMAND

VA treatment records were most recently associated with the 
claims folder in November 2004.  At the May 2006 hearing, the 
veteran stated that he had continued to seek VA treatment for 
his left wrist disability, and in fact was to undergo a nerve 
conduction study of the left wrist in June 2006.  The records 
of this treatment and of the nerve condition study should be 
sought, along with any other outstanding VA and private 
treatment records.

The veteran also testified at the hearing that he was 
receiving VA vocational rehabilitation benefits.  Based on 
his contention that his left wrist disability interferes with 
employment, documentation related to vocational 
rehabilitation is relevant and should be sought.  

The veteran's left wrist disability was most recently 
examined in April 2004.  At the May 2006 hearing, he 
testified that his disability had worsened since April 2004 
and that he was willing to undergo another examination.  Thus 
a new VA examination should be scheduled to determine the 
current nature and severity of the orthopedic, neurological, 
and dermatological residuals of the status post left 
navicular fracture with nonunion of a scaphoid fracture.  
Because at his hearing the veteran also suggested that carpel 
tunnel syndrome of the left hand was a residual of his 
service-connected left wrist disability, the examiner should 
be asked about the etiology and severity of any such 
condition. 

Accordingly, the Board REMANDS for the following:

1.  With any needed assistance from the 
veteran, obtain all VA clinical records 
reflecting treatment of his left wrist 
since November 2004 (the last time VA 
outpatient treatment records were 
printed).  These records should include 
documentation relating to a nerve 
condition study of the left wrist 
apparently conducted in June 2006.  
Additionally, obtain (with any needed 
assistance from the veteran) all private 
clinical records reflecting treatment for 
the left wrist since November 2004.  If 
such efforts prove unsuccessful, add 
documentation to that effect to the 
claims file.

2.  Associate the veteran's VA vocational 
rehabilitation folder with the claims 
folder.  If such efforts prove 
unsuccessful, add documentation to that 
effect to the claims file.

3.  Schedule a new examination of the 
veteran's left wrist.  It is imperative 
that the examiner reviews the evidence in 
his claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in his or her report.  Such 
tests as the examiner deems necessary 
should be performed.  In his/her report, 
the examiner should discuss the 
orthopedic, neurological and 
dermatological residuals of the status 
post navicular fracture with nonunion of 
a scaphoid fracture.  The examiner should 
also answer the following questions:

a.  Does the veteran have carpal 
tunnel syndrome of the left hand?  

b.  If the answer to "a." is in 
the affirmative, is it at least as 
likely as not (probability of 50 
percent or more) that this condition 
is a residual of or aggravated by 
the service-connected status post 
left navicular fracture with 
nonunion of a scaphoid fracture?

c.  If the answer to "b." is in 
the affirmative, describe the nature 
and severity of the carpal tunnel 
syndrome, including (if relevant) 
the degree to which it is aggravated 
by the status post left navicular 
fracture with nonunion of a scaphoid 
fracture?

4.  Thereafter, re-adjudicate the claim 
for an initial rating in excess of 20 
percent for residuals of status post left 
navicular fracture with nonunion of a 
scaphoid fracture.  In doing so, the RO 
must consider whether separate 
evaluations are warranted for orthopedic, 
neurological, and dermatological 
residuals, as well as whether should 
consider whether the case warrants 
referral to the Under Secretary for 
Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extraschedular rating.  

5.  If the claim remains denied, provide 
the veteran and his representative with a 
supplemental statement of the case 
summarizing the evidence and discussing 
all pertinent legal authority.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order. 

The veteran may submit additional evidence and argument on 
this remanded matter. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  All remands require expeditious handling.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



___________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (CAVC).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2005).

